Citation Nr: 1412938	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for peripheral neuropathy, right foot.

3.  Entitlement to service connection for peripheral neuropathy, left foot.

4.  Entitlement to an increased rating for left hallux valgus, post bunionectomy, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for right hallux valgus with degenerative changes, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which, among other things, denied entitlement to service connection for PTSD, and peripheral neuropathy of the left and right feet, and it increased ratings for left and right hallux valgus.  

The Veteran presented testimony at a Board hearing in November 2013.  A transcript of the hearing is associated with the Veteran's claims folder (in Virtual VA records). 

In January 2012, the RO issued a rating decision in which it once again denied service connection for peripheral neuropathy of the left and right feet.  It stated that the November 2008 rating decision had become final and that no new and material evidence had been received.  The Board notes that the Veteran filed a timely notice of disagreement and substantive appeal with regards to the November 2008 rating decision.  Consequently, it did not become final, and the claims for peripheral neuropathy will be decided on a de novo basis.  

At the November 2013 hearing, the Veteran withdrew the appeal with regard to entitlement to service connection for glucose-6-phosphate dehydrogenase deficiency, and entitlement to increased ratings for bilateral pes planus, and hypertension.  Consequently, these issues are not before the Board.  

The issues of entitlement to service connection for peripheral neuropathy of the left and right lower extremities and an increased rating for left hallux valgus, post bunionectomy and right hallux valgus with degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current psychiatric disability, diagnosed as major depression, is the result of stressors incurred during his military service.

2.  The Veteran does not meet the criteria for a current diagnosis of PTSD.

3.  Peripheral neuropathy, right foot is not the result of a disease or injury in active service.

4.  Peripheral neuropathy, left foot is not the result of a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, diagnosed as major depression, have been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).
  
2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.159, 3.303.

3.  Peripheral neuropathy, right foot, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  Peripheral neuropathy, left foot, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131,; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2008 letter, the RO satisfied VA's duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in September 2012, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they offered opinions that included detailed rationales.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In the Veteran's January 2009 notice of disagreement, he stated that he served in Iraq and had received the Combat Action Badge (CAB).  In his May 2009 substantive appeal, he stated that he went up the "highway of death" into Kuwait City in support of III Corps.  At the Veteran's November 2013 Board hearing, he testified that he served in the first Gulf War.  Regarding stressors, he stated that "a lot of chaos was around us."  He further testified that since he got back, "it kept [him] up," that he was difficult to get along with, and that he would get angry for no reason at all."  (Hearing Transcript (HT) p. 11).  He alluded to the fact that he was in denial regarding PTSD and that he did not want a diagnosis of PTSD (HT pgs. 11-15).

The Veteran's service personnel file reflects that he served in in the Army in Southwest Asia from December 18, 1990 to May 8, 1991, and was in the Campaign for the Defense of Saudi Arabia, Liberation of Kuwait, and Southwest Asia Cease-Fire.  However, in August 2008, the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator submitted a memorandum in which he stated that the Veteran's 201 personnel file and DD214 were negative for any award of individual combat medals that would concede a stressor. The personnel file does not reflect that the Veteran was awarded the CAB or other combat decorations.  The CAB was not established until 2005 and is awarded exclusively to veterans of the Global War on Terrorism for service beginning in 2001.  See Army Regulation 600-8-22, Military Awards (24 Jun. 2013).

The Veteran's August 1998 psychiatric examination yielded normal findings (Volume 1).  He underwent a general VA examination in November 1998 (Volume 1).  Regarding psychiatric symptoms, the examiner noted that the Veteran had a normal affect.  He underwent another general VA examination in April 1999 (Volume 1).  Regarding psychiatric symptoms, the examiner stated that the examination was unremarkable.  

Outpatient treatment reports dated in February 2005 and November 2005 note that the Veteran had no psychiatric symptoms (Volume 2).

A June 2005 outpatient treatment report (Volume 3) reflects that the Veteran was seen for a follow up regarding his hypertension and to obtain a refill of diabetes medication.  He stated that his insomnia medication was not helping.  There were no psychiatric findings, but the report included a diagnosis of PTSD nonetheless.  

A November 2005 outpatient treatment report (Volume 4) reflects that the Veteran's mental status was normal.  

A December 2007 PTSD screen reflects that the Veteran reported experiencing something so frightening, horrible, or upsetting that (in the past month) it caused nightmares, caused him to try not to think of it, caused him to be constantly on guard, and caused him to feel numb and detached from others (Volume 2).  The PTSD screen was positive.  

A January 2008 treatment report reflects that the Veteran complained that he felt "weird." (Volume 2).  He also reported decreased appetite of two months duration.  He wondered if he was depressed.  He was assessed with insomnia and referred for counseling.  

A February 2008 outpatient treatment report consists of a psychology initial evaluation note (Volume 2).  It reflects that the Veteran was referred by his primary care physician for help with insomnia.  No mention was made of service, combat, or any other alleged stressors.  An April 2008 treatment report includes a diagnosis of "Adjustment disorder with anxiety vs anxiety [disorder not otherwise specified] - mostly stable, no substance abuse, no evidence of PTSD" (Volume 2).  Listed stressors included economics, relationships, employment, housing, and illness.  There were no service related stressors.    

A May 2008 treatment report reflects that the Veteran reported having had early insomnia for 10 years, but that it had gotten worse in the past 3-4 years (Volume 2).  With regards to stressors, he stated that he saw dead bodies while in the Persian Gulf, but he denied any other exposure to trauma.  

An October 2009 outpatient treatment report (Volume 4) reflects that the Veteran sought treatment for difficulty coping with stress.  He reported decreased appetite and anxiety with persistent worry, interfering with social activities and work.  He denied any fear, initial insomnia, and middle of the night awakening.  Psychiatric examination was normal.  He appeared tired and his mood was euthymic.  

The Veteran underwent a VA examination in September 2012 (Volume 5).  The examiner reviewed the claims file in conjunction with the examination.  The examiner diagnosed the Veteran with major depressive disorder, and specifically found that the Veteran did not meet the DSM-IV diagnosis of PTSD.  The examiner noted that the role of the Veteran's military experience in the development of depression was less clear.  The Veteran reported seeing many bodies and body parts during his Desert Storm deployment, but did not report any instances where his life was in danger or any traumatic experiences that would meet the criteria for a PTSD level stressor.  He did report several family related stressors during his Army career, including two divorces and the death of his daughter.  The Veteran also reported a pre-service family history that he described as "hard."  He had no father present, he was in the middle of eight brothers and sisters and received limited attention from his mother, and recent hypnotherapy revealed that he endured regular beatings from his mother.  He reported that he did not really have any friends in high school.  

The Veteran reported that he was "scared a lot" during his service in Kuwait during the Gulf War.  He reported seeing blood on tanks and occasionally pieces of bodies while driving through Kuwait.  He reported that the experiences "were not rough" but that they bother him now.  He acknowledged that the only other stressors during service were family related (a divorce, the death of his premature daughter in 1984, and the fact that his oldest son was diagnosed with Melas Syndrome).  He stated that he received some counseling for depression in the late 1980s, but he had difficulty remembering the details.  After being discharged in 1999, he began working as a retail manager at Home Depot.  He still worked there but was reassigned to a less stressful position secondary to difficulties related to depression.  He was divorced from his third wife, and his son passed away in 2008.  The examiner noted that this appeared to be an ongoing bereavement issue.  

Regarding the DSM-IV criteria for PTSD, the examiner found that the Veteran did not meet Criterion A.  He was not exposed to a traumatic event where he (a) experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and (b) his response involved intense fear, helplessness, or horror.  Consequently, the Veteran did not meet Criterion B (he did not persistently re-experience the traumatic event).  Furthermore, he did not meet Criterion C.  He did not show persistent avoidance of stimuli associated with trauma and numbing of general responsiveness indicated by three or more of the requisite symptoms.  The examiner noted that the only Criterion that he did meet was Criterion D (he experienced persistent symptoms of increased arousal).  His psychiatric disability was manifested by depressed mood, anxiety, sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.     

Analysis

The record shows that the Veteran has a current disability inasmuch as he has received diagnoses of major depression.  

Although the Veteran has alleged that he received a combat decoration; that decoration was not in existence during his period of service.  More significantly he has not reported any combat stressor.  He has reported stressors related to witnessing the aftermath of combat as well as several personal stressors unrelated to combat.

He has also received some diagnoses of PTSD, but there was no accompanying explanation of the stressors supporting the diagnosis or discussion of how the criteria for that diagnosis were met.  The VA examiner did provide such discussion and concluded that the reported stressors were insufficient to support a diagnosis.  The examiner's opinion considered an accurate history, was definitive and was accompanied by a rationale.  As such, it is more probative than the earlier diagnoses of PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Because the most probative evidence is against a finding that the Veteran has current PTSD, the evidence is against the grant of service connection for PTSD.

Regarding other psychiatric disabilities, there is a diagnosis of current major depressive disorder.  There is no doubt that the Veteran suffers from a current psychiatric disability.  

With regards to the second element, the Veteran is competent to report his in-service stressors.  These reports are consistent with the circumstances of his service and there is no reason to doubt the credibility of his reports.  Hence, the second element of service connection is established.

The September 2012 VA examiner stated that "it is likely that the Veteran's 'hard' early life in combination with the stressors experienced in the military combined to have a significant impact on his current level of depressive symptoms and dysfunction."  The in-service stressors referred to include seeing dead bodies, divorces, the death of his daughter, and his son's medical problems.  This provides competent evidence linking the current psychiatric disability to injuries or stressors in service.

Resolving reasonable doubt in the Veteran's favor, service connection for a current psychiatric disability, diagnosed as major depression is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral neuropathy

At the November 2013 hearing, the Veteran testified that he received treatment for peripheral neuropathy during service (HT pgs. 7-8).  He stated that he never referred to it as peripheral neuropathy, but that he complained of tingling and numbness.  He stated that this began in 1992.  He testified that he still experiences tingling and numbness on a daily basis.  

The Board acknowledges that the Veteran complained of tingling and numbness in his right foot during service, but none of the service treatment reports reflect complaints of tingling and numbness in the left foot.  Specifically, the service treatment records show paresthesia in the right foot, along with decreased sensation in the right heel in May 1996 and June 1996.  Additional service treatment records in the Virtual VA also reflect a right foot that was cold, swollen, and numb in June 1996 (Virtual VA Document 4, p. 3; Document 5, pgs. 11-12; Document 12, p. 8; and Document 13, p. 3).  Complaints regarding the left foot were limited to his left hallux valgus, for which he is already service connected.  A Report of Medical History dated January 1995 reflects that the Veteran denied, by checked box, that he had swollen or painful joints, cramps in legs, or foot trouble.  An examination conducted at that time noted only onychomycosis and pes planus.  


In an August 1998 Report of Medical History, the Veteran reported that he was status post fracture of a bone in his left foot, and that he was status post bunionectomy.  There was no indication of any complaints regarding the peripheral nerves, nor any complaints of numbness or tingling.  Likewise, the August 1998 separation examination report reflects findings of pes planus, but no peripheral neuropathy, tingling, or numbness in the left foot.  

Post service treatment records reflect that the Veteran underwent a May 1999 VA examination for numbness in his hands (Volume 2).  He underwent nerve conductions studies of the median nerves.  There is no indication in the report that the Veteran suffered from peripheral neuropathy or other neurologic complaints in his lower extremities.  He reported facial numbness in November 2005 (Volume 2).  In January 2006, the Veteran was treated on an outpatient basis and given a general multisystem examination (Volume 4).  Neurological examination showed diminished sensation to monofilament 5.07, but the examiner believed it was due to calluses and thickened skin of feet from fungal infection.  There was normal sensation to vibration.  The post service treatment records also reflect that the Veteran sought treatment in February 2008 for pain in his feet.  He reported that he worked in retail which entailed long periods of standing and walking.  He reported peeling and dryness of his feet for years.  He was assessed with pes planus, osteoarthritis, and tinea pedis.    

The Veteran submitted several lay statements dated September 2009 (Volume 3).  They assert that the Veteran had increasing pain in his side (hip, leg) over the past 2-3 years and decreased mobility as a result.  They do not mention peripheral neuropathy, numbness, or tingling.  

The Veteran underwent a VA examination in September 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he developed pain, tingling and numbness in his feet and that he was diagnosed with neuropathy.  He stated that he had a trial of amitriptyline, but that it did not help.  It was discontinued and he was told that he would just have to live with it.  He also reported that he was diagnosed with diabetes in 2005.  He reported constant pain, paresthesias and/or dysesthesias, and numbness in both lower extremities.  All symptoms were deemed to be mild.  Upon examination, deep tendon reflexes were normal.  Sensory examination in the lower leg and foot/toes was normal.  The examiner found all the Veteran's nerves to be normal.  However, he noted that EMG studies performed in January 2011 were abnormal. 

The examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was incurred in or caused by service, to include due to paresthesia and foot problems (degenerative joint disease) noted during service.  She explained that although the Veteran had some paresthesia in his right foot during service, she was unable to find a diagnosis of bilateral lower extremity peripheral neuropathy in the service treatment records.  She noted that his separation examination made no mention of it.  She stated that peripheral neuropathy was a chronic disorder and that, once it started, did not usually resolve without surgical or medical intervention.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran has satisfied the first element.  He does experience a current disability (peripheral neuropathy).  

With regards to the second element, the Veteran has satisfied the element with regards to his right foot.  Service treatment records reflect paresthesia of the right foot during service.  However, he failed to satisfy this element with regards to the left foot.  The service treatment records fail to include any findings attributed to left foot peripheral neuropathy.

With regards to the third element, the September 2012 VA examiner concluded that the Veteran's peripheral neuropathy was less likely as not related to service, to include the documented paresthesia and other foot problems noted during service.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.   
Moreover, no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current peripheral neuropathy is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, [describe that issue] falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for peripheral neuropathy of the right and left feet must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability diagnosed as major depression is granted.

Service connection for PTSD is denied.

Entitlement to service connection for peripheral neuropathy, left foot and right foot is denied.  


REMAND

The Veteran has reported paresthesia in both lower extremities that began in service.  Service treatment records document right lower extremity paresthesia and treatment for a broken left foot.  A VA examiner opined that the current peripheral neuropathy was unrelated to service because that condition was not diagnosed in service, it was not shown on the separation examination and it was a chronic disability that would not be likely to abate after it began.  The Veteran; however, has reported that the disability did not abate, and he did not seek treatment, because he was told there was nothing that could be done about it.  Clarification is required.

The Veteran testified that his left hallux valgus, post bunionectomy, and right hallux valgus with degenerative changes have become more severe since the most recent VA examination.  Additionally, he testified that he was scheduled to have surgery on his right foot in February 2014.  The issues must be remanded so that the Veteran can be afforded a new VA examination.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted September 2009 examination or another physician to review the claims folder and provide opinions as to the following:

Were the Veteran's complaints of paresthesia and neurologic symptoms in service at least as likely as not manifestations of peripheral neuropathy?

Were his reports of ongoing symptoms indicative of a link between the in-service symptoms and current peripheral neuropathy?

If the Veteran's reports are rejected, what are the reasons for doing so?

The examiner should provide reasons for all opinions.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for this.

2.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his left hallux valgus, post bunionectomy, and right hallux valgus with degenerative changes.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  If the claims remain denied, issue a supplemental statement of the case, and return the record to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


